Citation Nr: 1205665	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1998 to July 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for an initial higher rating for degenerative joint disease of the right knee, the Veteran had a pre-discharge VA examination in May 2007.  At that time, the range of motion of the knee was from 0 degrees of extension to 140 degrees of flexion without additional limitation due to pain. The Veteran's gait and ligament testing were normal. 

In February 2009, in his substantive appeal, the Veteran stated that his knee pain was worsening and that recently his knee gave way due to weakness in the joint.  He also stated that an orthopedic surgeon at VA informed him that surgery was an option.  VA records show that in April 2008 the impressions were patellofemoral instability and a medial meniscal tear by MRI.  

As the evidence of record suggests a material change in the knee disability, a re-examination under 38 C.F.R. § 3.327(a) is warranted.





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected degenerative joint disease of the right knee.  

The VA examiner is asked to describe: 

a).  Range of flexion and extension in degrees for the right knee.  The examiner is asked to address additional functional impairment of the knee caused by any of the following:  (1) functional loss due to pain, including during flare-ups; (2) weakness; (3) atrophy; (4) excess fatigability; (5) excess motion; (6) incoordination; or (7) painful motion.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension. 

b).  Any recurrent subluxation or lateral instability, including symptoms associated with a meniscal tear, including whether there are frequent episodes of "locking," pain, and effusion into the right knee joint. 

c).  The effect of the service-connected right knee disability on the Veteran's employment. 

The Veteran's file should be made available to the VA examiner.




3.  After the development has been completed, adjudicate the claim for an initial compensable rating for right knee degenerative joint disease.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


